—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered November 26, 1990, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 8Vá years to life imprisonment, unanimously affirmed.
*409The People proved defendant’s guilt beyond a reasonable doubt. Defendant himself stated that he was living in the apartment at the time when the police found the drug cache. Also, defendant failed to preserve his claim that the jury received an improper two inference instruction (see, People v DeMatteis, 186 AD2d 460, 461, lv denied 81 NY2d 969), and we decline to review in the interest of justice. Were we to review, we would find the claim without merit, since the charge did not diminish the People’s burden of proof (People v Jeffries, 180 AD2d 554, lv denied 80 NY2d 833).
Finally, the sentence imposed was not unduly harsh since the court properly concluded that the defendant was in the drug distribution business (see, People v Farrar, 52 NY2d 302, 305-306). Concur—Carro, J. P., Rosenberger, Ross and Asch, JJ.